NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JACQUELINE WEGNER, and as Personal              No.    18-16278
Representative of the Estate of Ronile
Russell; RONILE RUSSELL, Deceased,              D.C. No.
                                                2:17-cv-01429-JCM-PAL
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

WELLS FARGO BANK, N.A.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                           Submitted January 21, 2020**
                             San Francisco, California

Before: W. FLETCHER and R. NELSON, Circuit Judges, and MOLLOY,***
District Judge.

      Plaintiff Jacqueline Wegner, personally, and in her role as the representative


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
of her mother’s estate, appeals the district court’s dismissal of her complaint

alleging causes of action for defamation and violations of the Racketeer Influenced

and Corrupt Organizations Act (“RICO”) against Wells Fargo and former Wells

Fargo executives (the “Individual Defendants”). We review the dismissal of

Wegner’s complaint de novo. Wilson v. Lynch, 835 F.3d 1083, 1090 (9th Cir.

2016). In doing so, we take all allegations in the complaint as true and construe all

facts in the light most favorable to the nonmoving party. Knievel v. ESPN, 393

F.3d 1068, 1072 (9th Cir. 2005). We have jurisdiction under 28 U.S.C. § 1291 and

we affirm.

      1.     The district court properly dismissed Wegner’s defamation claim

against all Defendants as barred by the statute of limitations. Regardless of

whether Nevada or California law applies, Wegner’s claim—which was filed

almost three years after Wegner became aware of the alleged defamatory

statement—is barred. Nev. Rev. Stat. § 11.190(4)(c) (two-year statute of

limitations); Cal. Civ. Proc. Code § 340(c) (one-year statute of limitations). And

Wegner’s argument that she is entitled tolling because she did not discover Wells

Fargo’s sales tactics until much later is without merit under both Nevada and

California law. Wegner was on notice of the core facts supporting her defamation

claim as of August 13, 2014; therefore, there are no grounds to toll the statute of

limitations. Petersen v. Bruen, 792 P.2d 18, 20 (Nev. 1990); Graham v. Hansen,


                                          2
180 Cal. Rptr. 604, 609 (Cal. Ct. App. 1982).

      2.     The district court also correctly dismissed Wegner’s complaint as to

the Individual Defendants for lack of personal jurisdiction. Wegner does not argue

that the Individual Defendants are subject to general or specific jurisdiction in

Nevada. Instead, she claims that RICO’s nationwide jurisdiction provision in 18

U.S.C. § 1965(b) applies. That provision does not apply in this case, however,

because Wegner failed to allege facts sufficient to show that the court had personal

jurisdiction over at least one of the participants in the alleged multi-district

conspiracy, including via a theory of agency. Butcher’s Union Local No. 498 v.

SDC Inv., Inc., 788 F.2d 535, 539 (9th Cir. 1986). Nor has Wegner alleged facts

showing there is no other district in which a court would have personal jurisdiction

over all of the alleged co-conspirators. Id.

      3.     Finally, the district court correctly dismissed Wegner’s RICO claims

against all Defendants. Wegner’s first RICO cause of action was properly

dismissed because it is based on defamation, which is not a predicate act under

RICO. 18 U.S.C. § 1961(1). And Wegner’s remaining RICO claims, which all

sound in fraud, do not contain allegations meeting the heightened pleading

standard of Federal Rule of Civil Procedure 9(b). Lancaster Cmty. Hosp. v.

Antelope Valley Hosp. Dist., 940 F.2d 397, 405 (9th Cir. 1991).

      AFFIRMED.


                                            3